Exhibit 23.1 LBB & ASSOCIATES LTD., LLP* * * CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement of Gaia Remedies, Inc., on Form S-1 of our report dated June 8, 2011 relating to the financial statements of Gaia Remedies, Inc., which appears in such Registration Statement. We also consent to the reference to us under the heading "Experts" in this registration statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas June 12, 2011 10, SUITE310*HOUSTON, TEXAS 77042*TEL: (713) 877-9944*FAX: (713) 456-2408
